PER CURIAM.
Defense counsel’s specific agreement with the trial court’s determination not to *218instruct on an arguably necessarily lesser included offense in this non-capital case precludes raising the issue on appeal. Jones v. State, 484 So.2d 577 (Fla.1986); Weyrick v. State, 485 So.2d 901 (Fla. 4th DCA 1986); compare Harris v. State, 438 So.2d 787 (Fla.1983), cert. denied, 466 U.S. 963, 104 S.Ct. 2181, 80 L.Ed.2d 563 (opposite rule in capital case). On that basis, the appellant’s only contention may not be considered.
Affirmed.